


110 HR 3604 IH: To amend the Internal Revenue Code of 1986 to treat

U.S. House of Representatives
2007-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3604
		IN THE HOUSE OF REPRESENTATIVES
		
			September 19, 2007
			Mr. Udall of New
			 Mexico introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to treat
		  certain payments made to the European Union in lieu of income taxes to a member
		  of the European Union as income taxes paid to a foreign country for purposes of
		  the foreign tax credit.
	
	
		1.Certain payments made to the
			 European Union in lieu of income tax to a member of the European Union treated
			 as income tax paid to a foreign country
			(a)In
			 generalSection 903 of the Internal Revenue Code of 1986
			 (relating to credit for taxes in lieu of income, etc., taxes) is amended to
			 read as follows:
				
					903.Credit for
				taxes in lieu of income, etc., taxesFor purposes of this part and of sections
				164(a) and 275(a)—
						(1)the term income, war profits, and
				excess profits taxes shall include a tax paid in lieu of a tax on
				income, war profits, or excess profits otherwise generally imposed by any
				foreign country or by any possession of the United States, and
						(2)in the case of an individual, any payment
				to the European Union shall be treated as an income tax paid to a foreign
				country if such payment is—
							(A)determined on the
				basis of compensation (including any health, pension, retirement, or other
				benefits) paid by the European Union to such individual for services performed
				by such individual for the European Union, and
							(B)paid in lieu of an
				income tax otherwise generally imposed by any foreign country which is a member
				of the European
				Union.
							.
			(b)Effective
			 dateThe amendment made by this section shall apply to payments
			 made after the date of the enactment of this Act, in taxable years ending after
			 such date.
			
